UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 28, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-131004 PERKINS & MARIE CALLENDER’S INC. (Exact name of Registrant as specified in its charter) Delaware 62-1254388 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6075 Poplar Ave. Suite 800 Memphis, TN 38119 (Address of principal executive offices) (Zip Code) (901) 766-6400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to Section 12(g) of the Act: None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No R Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes £ No R Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer R Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of December 28, 2008, the last day of our fiscal year, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $based on the closing sale price as reported on the (applicable exchange). Not Applicable Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practical date. Class: Common Stock, $.01 par value per share Outstanding as of March 30, 2009: 10,820 shares Documents incorporated by reference: None TABLE OF CONTENTS PART I Item 1. Business 3 Item 1a. Risk Factors 8 Item 1b. Unresolved Staff Comments 17 Item 2. Properties 18 Item 3. Legal Proceedings 20 Item 4. Submission of Matters to Vote of Security Holders 20 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 42 Item 8. Financial Statements and Supplementary Data 43 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 80 Item 9A(T). Controls and Procedures 80 Item 9B. Other Information 81 PART III Item 10. Directors, Executive Officers and Corporate Governance 82 Item 11. Executive Compensation 83 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 94 Item 13. Certain Relationships and Related Transactions and Director Independence 96 Item 14. Principal Accounting Fees And Services 97 PART IV Item 15. Exhibits and Financial Statement Schedules 98 SIGNATURES 100 Item 15(a)(2). SCHEDULE II 101 Ex-10.14 Pascuzzi Employment Agreement Ex-31.1 Section 302 Certification Ex-31.2 Section 302 Certification Ex-32.1 Section 906 Certification Ex-32.2 Section 906 Certification 2 Table of Contents PART I Item 1. Business. General.Perkins & Marie Callender’s Inc., together with its consolidated subsidiaries (collectively, the “Company”, “we” or “us”), is a wholly-owned subsidiary of Perkins & Marie Callender’s Holding Inc. Perkins & Marie Callender’s Holding Inc. is a wholly-owned subsidiary of P&MC’s Holding Corp., which is a wholly-owned subsidiary of P&MC’s Holding LLC, which is principally owned by affiliates of Castle Harlan, Inc.The Company is the sole equity holder of Wilshire Restaurant Group, LLC. Wilshire Restaurant Group, LLC (“WRG”) owns 100% of the outstanding common stock of Marie Callender Pie Shops, Inc. (“MCPSI”), a California corporation. MCPSI owns and operates restaurants and has granted franchises under the name Marie Callender’s and Marie Callender’s Grill. MCPSI also owns 100% of the outstanding common stock of M.C. Wholesalers, Inc., a California corporation. M.C. Wholesalers, Inc. operates a commissary that produces bakery goods. MCPSI also owns 100% of the outstanding common stock of FIV Corp., a Delaware corporation that owns and operates one restaurant under the name East Side Mario’s. Formation and History of Perkins & Marie Callender’s Inc. On November 12, 1999, Castle Harlan Partners III, L.P. (“CHP III”), a New York-based private equity fund managed by Castle Harlan, Inc. (“Castle Harlan”), acquired WRG, a privately held company, through the purchase of a majority interest in the equity interests of WRG. On September 21, 2005, P&MC’s Holding Corp, an affiliate of Castle Harlan Partners IV, L.P. (“CHP IV”), a New York-based private equity fund also managed by Castle Harlan, purchased all of the outstanding capital stock of Perkins & Marie Callender’s Holding Inc. (the “Acquisition”). Since the closing of the Acquisition, the capital stock has been 100% owned by P&MC’s Holding Corp., whose capital stock is 100% owned by P&MC’s Holding LLC. CHP III and CHP IV are under the common control of Castle Harlan. On May 3, 2006, pursuant to a stock purchase agreement (the “Stock Purchase Agreement”), the Company purchased all of the outstanding stock of WRG, and the shareholders of WRG received equity interests in P&MC’s Holding LLC in exchange for their WRG stock. As a result of the purchase, WRG became a direct wholly-owned subsidiary of the Company.From September 21, 2005 through May 3, 2006, both the Company and WRG were portfolio companies under the common control of Castle Harlan; therefore, the financial statements of both entities are presented retroactively on a consolidated basis, in a manner similar to a pooling of interest, from September 21, 2005, the first date at which both companies were under common control. This transaction (the “Combination”) is described more fully in Note 4 to the consolidated financial statements, “Combination of Companies Under Common Control.” Financial Statement Presentation.
